Per Curiam.
We agree with the trial justice that the contract is ambiguous and that parol evidence was, therefore, admissible to explain the intention of the parties. We are, however, of the opinion that it was error to exclude testimony of the witness Stires of statements made by him to the defendant in the presence of the plaintiff Polishuk concerning the rights and liabilities of the defendant under the contract.
The judgment should be reversed and a new trial granted, with costs to the appellant to abide the event.
Present — Martin, P. J., Glennon, Unteemyee, Dore and Cohn, JJ.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.